Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 6/22/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent Nos. 11,233,826, 10,594,734, and 10,601,776  has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendment
This is in response to the amendments filed on 6/22/2022 Claims 1, 4-9, 12-15, and 18-20 have been amended. Claims 1-20 are currently pending and have been considered below. Amendments to claims 1, 8, 9, 14, 15, and 20 have addressed and rectified the Examiner’s objections made in the previous office action. 

Response to Arguments
Applicant’s arguments, see pages 8-10 of Remarks, filed 6/22/2022, with respect to claims 1, 9, 15, and their respective dependents have been fully considered and are persuasive.  The  Double Patenting, 35 U.S.C. § 112 and 35 U.S.C. § 103(a) rejections of claims 1-20 has been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art being “Aaron” (US 2008/0115190), and newly cited “Yin” (US 2019/0394169) and “Kapoor” (US 2012/0240185). Aaron discloses a system that dynamically assigns users to firewall policy groups, where each group has rules that determine whether to block or allow communications on a computer network. Yin discloses a system for data flow control by generating a service flow policy, sending the policy to a routing device, and using the policy to perform data packet filtering at the routing device. Kapoor discloses a system for processing network data flows, where the system exposes threats and/or intrusions by inspecting payloads of network data traffic.
What is missing from the prior art is a system, method, and computer program product that are each configured to perform the steps as outlined in respective claims 1, 9, and 15. Thus the prior art, when considered individually or in combination, does not fairly teach or suggest the limitations outlined in claims 1, 9, and 15, and therefore these claims are deemed allowable. The dependent claims which further limit claims 1, 9, and 15 are also deemed allowable by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL B POTRATZ whose telephone number is (571)270-5329.  The examiner can normally be reached on M-F 10 A.M. - 6 P.M. CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL B POTRATZ/Primary Examiner, Art Unit 2491